DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the CAM must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recited “the component” would have been indefinite because one of ordinary skill in the art prior to the filing date of the claimed invention would not have known the metes and bounds of what is the component.  Under one scenario, the component refers to a command component, but under an alternate scenario, the component refers to the recited “a component.”  Correction is required to distinguish that the component is referencing.
Claims 2-9 are rejected based on dependency from claim 1.

	In claims 1-20, the recited CAM would have been indefinite to one of ordinary skill in the art prior to the filing date of the claimed invention because the CAM is not shown in the drawings, and therefore, would not have known the metes and bounds of CAM.  Under one scenario the CAM is integrated in the L2P 226, but under alternate scenario, CAM is integrated in Command 213.

	In claim 1, the recited “a physical address” would have been in definte to one of ordinary skill in the art prior to the filing date fo the claimed invention because one would not have known the metes and bounds of the physical address.   Specifically, it is unclear if a physical address referes back to the recited each physical address or is “a physical address” a new recitation of physical address.  Further, the amended clause “, and the associated physical address” would have been unclear.  The meaning of this clause is unascertainable and one of ordinary skill would not have known the metes and bounds of what is being refered to here.
	Claims 10 and 15 are rejected for reasons similar to claim 1.  Claims 2-9, 11-14, 16-20 are rejected based on dependency from claims 1, 10 and 15 above.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-2, 6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US9116625) in view of Kowles et al. (US20190163651) and Golla (US  20100274961)
As per claim 1. Palmer discloses An apparatus, comprising: a memory device (Palmer: Fig. 1, channel memories 110-1~N); and a command component coupled to the memory component (Palmer: Fig. 1, controller 108); wherein the command component is configured to: receive commands each associated with accessing a physical address in the memory component (Palmer: Column 5, lines 1-34. Where incoming commands 112 are received at controller 108 from the host 102.  The incoming commands 112 contain associated logical addresses with corresponding physical addresses); track which of the received commands: are active; and are pending (Palmer: "A comparison of the nodes in the tree data structure 116 can be made to determine whether to place the incoming commands 112 in the pending command queue 118 or the active command queue 120. If overlap of an incoming command 112 with a command in the active command queue 120 is detected, then the incoming command 112 is placed in the pending command queue 118" (column 5, lines 15-21)); and delay the pending commands associated with a particular physical address until active commands associated with the particular physical address are executed (Palmer: "Processing of the commands in the pending command queue 118 can be delayed for a period of time (e.g., until a number of active commands have been executed and removed from the active command queue 120)" ; wherein, in response to execution of the previously received command associated with the same physical address, the command component is configured to convert the pending command to an active command (Palmer: Column 10, line 62 - column 11, line 8. The pending command is converted to an active command when the previously received command has been completed and removed from the active queue).  
Palmer does not teach however, Kowles teaches a component coupled to the command component, wherein the component is configured to split commands with multiple physical address locations identified into single commands identifying single physical address locations (Knowles: “Responsive to the determination that the second data access command 128 is a high-cost data access command, the command cost classifier 110 provides the second data access command 128 to a command splitter 112 for a splitting operation along with the location of the identified high-performance-cost boundary 114 (or multiple locations in the event that multiple high-performance-cost boundaries are identified). The command splitter 112, in turn, splits the targeted LBA extent at the identified high-performance-cost boundaries into smaller consecutive LBA subsets (e.g., 23-37 and 38-311), and transforms the second data access command 128 into multiple data access commands that are each associated with a different one of the segmented portions of the LBA extent. The multiple data access commands may then be independently queued (e.g., in a command queue 116) and executed” (paragraph 0030); abstract).
Palmer and Kowles are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Palmer to include a component coupled to the command component, wherein the component is configured to split commands with multiple physical address locations identified into single commands identifying single physical address locations as taught by Kowles since doing so would provide the benefit of [Kowles: " In still other implementations, the command cost classifier 110 determines that logically-consecutive data blocks are separated by a high-performance-cost boundary when predictive calculations indicate that device performance can be improved by parsing the command at an identified logical “split” boundary (e.g., at the high-performance cost boundary). For example, the command cost classifier 110 may assess the size of the data write and the data rates of available non-volatile storage devices to conclude writing a data segment contiguously to one storage medium takes longer than splitting the data segment into different segments and writing those different segments simultaneously to different storage media. In this case, the command cost classifier 110 may identify a high-performance-cost boundary as a logical split point in a data sequence that is determined to yield highest throughput when the resulting segments are transmitted to different receiving devices" (paragraph 0020)].
Therefore, it would have been obvious to combine Palmer and Kowles for the benefit of creating the apparatus as specified in claim 1.
Palmer in view of Kowles does not disclose, but Golla discloses  
wherein the command component includes a content-addressable memory (CAM) configured to store each physical address associated with a received command in an entry in the CAM (eg., LMT 310 implemented as a CAM.  The use of a CAM architecture allows the processor to perform high-speed searching of the LMT by supplying a search value (e.g., including logical register and thread id) and then receive an indication as to whether any entries in the CAM match that search value, 0091 Fig. 3A);

		convert data received from a host and associated with a logical address to be associated with a physical address (eg., mappings between logical and physical registers, 0084): and
		send the received data and the associated physical address to the command component (eg., FIG. 3A by the arrows showing that various entries 315 in LMT 310 correspond to certain ones of physical registers 360, 0086 Fig. 3A):

	and the associated physical address (eg., MT 310 may thus be thought of as "physically indexed," in that each entry 315 is dedicated to a particular physical register and is configured to store rename information indicating whether that physical register is currently being used to rename a logical register, and, if so, what logical register is currently being renamed using that physical register, 0086).

	track, using the CAM, which of the received commands associated with physical addresses (eg., maintain queues of pending L2 requests and to arbitrate among pending requests to determine which request or requests may be conveyed to L2 cache 105 during a given execution cycle, 0077)

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer in view of Kowles, with Golla, providing the benefit of allows the processor to perform high-speed searching of the LMT by supplying a search value (e.g., including logical register and thread id) and then receive an indication as to whether any entries in the CAM match that search value (see Golla, 0091), for mapping logical to physical registers within computer processors (0002).

As per claim 2. Palmer discloses wherein the command component is configured to: determine that a previously received command that has not been executed is associated with the particular physical address (Palmer: "A comparison of the nodes in the tree data ; and in response to the determination, place the received command into an execution queue (Palmer: "A comparison of the nodes in the tree data structure 116 can be made to determine whether to place the incoming commands 112 in the pending command queue 118 or the active command queue 120. If overlap of an incoming command 112 with a command in the active command queue 120 is detected, then the incoming command 112 is placed in the pending command queue 118" (column 5, lines 15-21). Where the pending queue is the execution queue.).  
As per claim 6. Palmer discloses wherein the command component is configured to, in response to determining that the particular physical address has no active commands or pending commands that were received previously, executing the received command (Palmer: "If overlap of an incoming command with a command in the active command queue 120 is not detected, then the incoming command is placed in the active command queue 120" (column 5, lines 24-27)).  

As per claim 10. Palmer discloses A method, comprising: receiving, by a processing device (Palmer: Fig. 1, controller 108), a plurality of commands each associated with a physical address pertaining to a memory device (Palmer: Column 5, lines 1-34. Where incoming commands 112 are received at controller 108 from the host 102.  The incoming commands 112 contain associated logical addresses with corresponding physical addresses); tracking, by a processing device, each of the plurality of commands and their associated physical addresses and whether the commands have been executed (Palmer: "A comparison of the nodes in the tree data structure 116 can be made to determine whether to place the incoming commands 112 in the pending command queue 118 or the active command queue 120. If overlap of an incoming command 112 with a command in the active command queue 120 is detected, then the incoming command 112 is placed in the pending command queue 118. When the incoming command 112 is place in the pending command queue 118, nodes associated with the incoming command are removed from the tree data structure. If overlap of an incoming command with a command in the active command queue 120 is not detected, then the incoming command is placed in the active command queue 120" (column 5, lines 15-27)); determining whether a received command is associated with a physical address that is also associated with a non-executed command (Palmer: column 5, lines 15-27); in response to the received command being associated with a physical address also associated with the non-executed command, entering the received command into an execution queue and delaying execution of the received command (Palmer: column 5, lines 15-21. Where the comparison leads to an overlapping address hit, resulting in placement of the subsequently received command into a pending command queue); and in response to the received command being associated with either a physical address that is not associated with another command (Palmer: "If overlap of an incoming command with a command in the active command queue 120 is not detected, then the incoming command is placed in the active command queue 120" (column 5, lines 24-27)) or a physical address that is associated with another command that has been executed, executing the received command (Palmer: Column 10, line 62 - column 11, line 8. The pending .  
Palmer does not teach however, Kowles teaches splitting those commands of the plurality of commands with multiple physical address locations into single commands identifying single physical locations (Knowles: “Responsive to the determination that the second data access command 128 is a high-cost data access command, the command cost classifier 110 provides the second data access command 128 to a command splitter 112 for a splitting operation along with the location of the identified high-performance-cost boundary 114 (or multiple locations in the event that multiple high-performance-cost boundaries are identified). The command splitter 112, in turn, splits the targeted LBA extent at the identified high-performance-cost boundaries into smaller consecutive LBA subsets (e.g., 23-37 and 38-311), and transforms the second data access command 128 into multiple data access commands that are each associated with a different one of the segmented portions of the LBA extent. The multiple data access commands may then be independently queued (e.g., in a command queue 116) and executed” (paragraph 0030); abstract).

Palmer in view of Kowles does not disclose, but Golla discloses  
converting, by a logical to physical (L2P) component a logical address associated with each of the plurality of commands to be associated with a physical address in the memory device where data associated with each of the plurality of commands is located  (eg., FIG. 3A a depiction of the organization ofl map logical map table (LMT) 310, 0084; mappings between logical and physical registers, 0084; FIG. 3A by the arrows showing that various entries 315 in LMT 310 correspond to certain ones of physical registers 360, 0086 Fig. 3A; LMT 310 may thus be thought of as "physically indexed," in that each entry 315 is dedicated to a particular physical register and is configured to store rename information indicating whether that physical register is 
wherein the processing device uses a content-addressable memory (CAM) configured to store each physical address in the memory device associated with data corresponding to a received command in an entry in the CAM to track each of the plurality of commands and associated physical addresses (eg., LMT 310 implemented as a CAM.  The use of a CAM architecture allows the processor to perform high-speed searching of the LMT by supplying a search value (e.g., including logical register and thread id) and then receive an indication as to whether any entries in the CAM match that search value, 0091 Fig. 3A; maintain queues of pending L2 requests and to arbitrate among pending requests to determine which request or requests may be conveyed to L2 cache 105 during a given execution cycle, 0077)
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer in view of Kowles, with Golla, providing the benefit of allows the processor to perform high-speed searching of the LMT by supplying a search value (e.g., including logical register and thread id) and then receive an indication as to whether any entries in the CAM match that search value (see Golla, 0091), for mapping logical to physical registers within computer processors (0002).

As per claim 11. Palmer discloses comprising: designating a received command as an active command in response to the received command being associated with a physical address that is not associated with another command (Palmer: "If overlap of an incoming command with a command in the active command queue 120 is not detected, then the incoming command is placed in the active command queue 120" (column 5, lines 24-27)); designating the received command as a pending command in response to the received command being associated with a physical address that is associated with an active command, wherein the active command is a command that has not been executed (Palmer: "A comparison of the nodes in the tree data structure 116 can be made to determine whether to place the incoming .  

9.	Claims 3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US9116625) in view of Kowles et al. (US20190163651), and Golla (cited above) and further in view of Jain et al (US20060136659).
As per claim 3. Palmer does not teach wherein the command component is configured to link the received command to the previously received command; however, Jain teaches wherein the command component is configured to link the received command to the previously received command (Jain: Fig. 4, CAM104 and Next 108; "A received command that “hits” (e.g., matches an address in the CAM address field 106) in the CAM 104 or needs to use the CAM because of “read followed by write operation” uses a CAM entry. In one particular embodiment, all RMW commands are placed in the CAM 104 as well as commands that “hit” the cache due to an address match in the address field 106. For each CAM entry, the command is stored in the command storage field 112. A next descriptor field 108 and a tail descriptor field 110 are used to manage a linked list structure. The next field 108 points to the next entry in the link and the tail field 110 points to the last entry in the link. After data is returned by the pin interface 122, the linked list in the CAM 104 is processed with pending memory commands executed according to the command stored in the command storage 112" (paragraph 0037)). 
Palmer and Jain are analogous art because they are from the same field of endeavor of memory access and control.
wherein the command component is configured to link the received command to the previously received command as taught by Jain since doing so would provide the benefit of [Jain: "A content addressable memory (CAM) includes a linked list structure for a pending queue to order memory commands for maximizing memory channel bandwidth by minimizing read/write stalls due to read-modify-write commands" (abstract)].
Therefore, it would have been obvious to combine Palmer and Jain for the benefit of creating the apparatus as specified in claim 3.
As per claim 12. Palmer does not teach in response to designating the received command as the pending command, linking the active command with the pending command; however, Jain teaches in response to designating the received command as the pending command, linking the active command with the pending command (Jain: Fig. 4, Next 108; figs. 5A and 5B; "A received command that “hits” (e.g., matches an address in the CAM address field 106) in the CAM 104 or needs to use the CAM because of “read followed by write operation” uses a CAM entry. In one particular embodiment, all RMW commands are placed in the CAM 104 as well as commands that “hit” the cache due to an address match in the address field 106. For each CAM entry, the command is stored in the command storage field 112. A next descriptor field 108 and a tail descriptor field 110 are used to manage a linked list structure. The next field 108 points to the next entry in the link and the tail field 110 points to the last entry in the link. After data is returned by the pin interface 122, the linked list in the CAM 104 is processed with pending memory commands executed according to the command stored in the command storage 112" (paragraph 0037)).
 wherein, in response to the active command being executed, the pending command is executed based on the linking; however, Jain teaches wherein, in response to the active command being executed, the pending command is executed based on the linking (Jain: Fig. 4, Next 108; figs. 5A and 5B; "A received command that “hits” (e.g., matches an address in the CAM address field 106) in the CAM 104 or needs to use the CAM because of “read followed by write operation” uses a CAM entry. In one particular embodiment, all RMW commands are placed in the CAM 104 as well as commands that “hit” the cache due to an address match in the address field 106. For each CAM entry, the command is stored in the command storage field 112. A next descriptor field 108 and a tail descriptor field 110 are used to manage a linked list structure. The next field 108 points to the next entry in the link and the tail field 110 points to the last entry in the link. After data is returned by the pin interface 122, the linked list in the CAM 104 is processed with pending memory commands executed according to the command stored in the command storage 112" (paragraph 0037)).
As per claim 14. Palmer teaches comprising, in response to the active command being executed, designating the pending command as a next active command and sending the next active command to the memory component to be executed (Palmer: Column 10, line 62 - column 11, line 8. The pending command is converted to an active command when the previously received command has been completed and removed from the active queue; column 5, lines 15-21).

10.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US9116625) in view of Kowles et al. (US20190163651) and Golla (cited above) as applied to claim 2 above, and further in view of Asnaashari et al. (US10331351).
As per claim 4. Palmer does not teach wherein the command component is configured to receive an indication that the previously received command has been executed; however, Asnaashari teaches wherein the command component is configured to receive an indication that the previously received command has been executed (Asnaashari: "That is, the data phase may be completed, but the indicator of command complete status may not have been sent. This bit can be set by hardware once channel status (“ch_status”) is equal to a particular value, to indicate that the host command is complete. Hardware then schedules the sending of the indicator o a command complete status. When the indicator is successfully sent to the host, the hardware operates to clear the valid data field, e.g., “V” flag, before another host command can be received, as described later" (column 18, lines 10-18)).
Palmer and Asnaashari are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Palmer to include wherein the command component is configured to receive an indication that the previously received command has been executed as taught by Asnaashari since doing so would provide the benefit of [Asnaashari: "FIG. 9A is a functional block diagram of a Direct Memory Access module (DMA) Descriptor Block, implemented in accordance with one or more embodiments of the present disclosure. A DDB controls data flow between the host and the back end channels, and functions to optimize system throughput, e.g., using intelligent decision making relative to commands held in the 
Therefore, it would have been obvious to combine Palmer and Asnaashari for the benefit of creating the apparatus as specified in claim 4.
As per claim 5. Palmer does not teach wherein the command component is configured to, in response to receiving the indication, execute the received command; however, Asnaashari teaches wherein the command component is configured to, in response to receiving the indication, execute the received command (Asnaashari: "The dispatcher portion can distribute the host command to the front end DMA 316 and a number of appropriate back end channels, e.g., 350-1, . . . , 350-N in FIG. 3, and indicate to the application layer 320 the completion status of the command, e.g., whether it has been accepted and processed, which can be communicated to the host to indicate a next host command may be sent. Implementing the functionality of the command dispatcher in hardware can reduce host command processing time, e.g., the time after receipt of a host command from the host to process the command and communicate (e.g., transmit or send) an indicator of the command completion status. Memory system throughput can be increased by reducing the processing time between host commands communicated between the host and the memory system" (column 9, line 66 - column 10, line 13); column 20, lines 49-60).
Palmer and Asnaashari are analogous art because they are from the same field of endeavor of memory access and control.
wherein the command component is configured to, in response to receiving the indication, execute the received command as taught by Asnaashari since doing so would provide the benefit of [Asnaashari: "The dispatcher portion can distribute the host command to the front end DMA 316 and a number of appropriate back end channels, e.g., 350-1, . . . , 350-N in FIG. 3, and indicate to the application layer 320 the completion status of the command, e.g., whether it has been accepted and processed, which can be communicated to the host to indicate a next host command may be sent. Implementing the functionality of the command dispatcher in hardware can reduce host command processing time, e.g., the time after receipt of a host command from the host to process the command and communicate (e.g., transmit or send) an indicator of the command completion status. Memory system throughput can be increased by reducing the processing time between host commands communicated between the host and the memory system" (column 9, line 66 - column 10, line 13)].
Therefore, it would have been obvious to combine Palmer and Asnaashari for the benefit of creating the apparatus as specified in claim 5.
11.	Claims 7-9 and 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US9116625) in view of Kowles et al. (US20190163651) and Golla (cited above) as applied to claim 1 above, and further in view of Sugimoto et al. (US20160004642)
As per claim 7. 
Palmer in view of Kowles and  does not disclose, but Golla discloses  


It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer in view of Kowles, with Golla, providing the benefit of allows the processor to perform high-speed searching of the LMT by supplying a search value (e.g., including logical register and thread id) and then receive an indication as to whether any entries in the CAM match that search value (see Golla, 0091), for mapping logical to physical registers within computer processors (0002).

Palmer in view of Kowles and Golla does not teach however, Sugimoto teaches wherein the command component is configured to associate each command and associated physical address with a command identification (ID) (Sugimoto: Fig. 5,, write command 1010, command ID 1012, and LBA start address 1013; "A command ID is a field storing an ID specific to a command, and a designated ID is assigned to this field in the response information of the command to have the storage controller 10 recognize which command the response information corresponds to" (paragraph 0083); paragraph 0075. Linking logical storage spaces to physical storage spaces).
Palmer and Sugimoto are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Palmer to include wherein the command component is configured to associate each command and associated physical address with a command identification (ID) as taught by Sugimoto since doing so would provide the benefit of [Sugimoto: "According to the present invention, in the storage device, when compressing the 

As per claim 8. Palmer does not teach wherein the command component is configured to receive a response from the memory component that a particular command has been executed, wherein the response includes a command ID; however, Sugimoto teaches wherein the command component is configured to receive a response from the memory component that a particular command has been executed, wherein the response includes a command ID (Sugimoto: "Then, in the cache memory 26, when a process corresponding to the received command is completed, it includes the command ID of the relevant command in the response information and returns the same to the storage controller 10" (paragraph 0083)).
As per claim 9. Palmer does not teach wherein the command component is configured to clear an active command associated with the received command ID; however, Sugimoto teaches wherein the command component is configured to clear an active command associated with the received command ID (Sugimoto: Paragraph 0083. The storage controller receives the command ID and recognizes completion of the corresponding command). 

As per claim 15. A system, comprising: a memory device; and a processing device coupled to the memory device to perform operations comprising: receiving commands associated with a physical address pertaining to the memory device; splitting those commands of the received commands with multiple physical address locations into single commands identifying single physical locations; tracking which of the received commands are: pending commands, wherein a pending command indicates that a previously received command is associated with a same physical address as the pending command; or active commands, wherein an active command indicates that there are no commands with a same physical address to be executed and each of the commands are associated with a command identification (ID) that indicates a location in the command component at which the tracked command is stored; receiving a response from the memory device with a command ID corresponding to an active command has been executed; and in response to receiving the response from the memory device, clearing the active command from the location in the command component associated with the command ID.  The rationale in the rejections of claims 1 and 7-9 is herein incorporated.

Palmer in view of Kowles does not disclose, but Golla discloses  
a command component coupled to the memory device, the command component comprising a content-addressable memory (CAM) (eg., LMT 310 implemented as a CAM.  The use of a CAM architecture allows the processor to perform high-speed searching of the LMT by supplying a search value (e.g., including logical register and thread id) and then receive an indication as to whether any entries in the CAM match that search value, 0091 Fig. 3A);
	sending at least one host command or at least one firmware command to the L2P component wherein in response to initially receiving the at least one host command and the at least one firmware command simultaneously, sending to the L2P component in an order associated with a round-robin priority (eg., operations on the LMT may be performed substantially simultaneously, 0007;  each of cores 100 may be configured to execute certain instructions out of program order, which may also be referred to herein as out-of-order execution, 0034).


		converting, via the L2P component a logical address associated with each of the host commands or firmware commands to be associated with a physical address in the memor (eg., mappings between logical and physical registers, 0084): and
		sending the plurality of commands and associated physical addresses to the command component (eg., FIG. 3A by the arrows showing that various entries 315 in LMT 310 correspond to certain ones of physical registers 360, 0086 Fig. 3A):

	wherein the CAM is configured to store each physical address associated with a received command in an entry in the CAM (eg., MT 310 may thus be thought of as "physically indexed," in that each entry 315 is dedicated to a particular physical register and is configured to store rename information indicating whether that physical register is currently being used to rename a logical register, and, if so, what logical register is currently being renamed using that physical register, 0086).

	track, using the CAM, which of the received commands associated with physical addresses (eg., maintain queues of pending L2 requests and to arbitrate among pending requests to determine which request or requests may be conveyed to L2 cache 105 during a given execution cycle, 0077).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer in view of Kowles, and Sugimoto with Golla, providing the benefit of allows the processor to perform high-speed searching of the LMT by supplying a search value (e.g., including logical register and thread id) and then receive an indication as to whether any entries in the CAM match that search value (see Golla, 0091), for mapping logical to physical registers within computer processors (0002).

	Claim 16, Palmer discloses the processing device receives host commands from a processor external to the system (eg., Memory systems, such as SSDs, can receive commands 
	the firmware commands from a processor not external to the system (eg., controller 108 can include, for example, a number of components in the form firmware (e.g., one or more integrated circuits) and/or software for controlling access to the number of memory devices 110-1, .  . . , 110-N and/or for facilitating data transfer between the host 102 and memory devices 110-1, .  . . , 110-N., col 4:56-67, Fig. 1).


12.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US9116625) in view of Kowles et al. (US20190163651) Golla (cited above) and Sugimoto et al. (US20160004642) as applied to claim 15 above, and further in view of Jain et al (US20060136659).

As per claim 18. Palmer teaches executing the delayed command (Palmer: Column 10, line 62 - column 11, line 8. The pending command is converted to an active command when the previously received command has been completed and removed from the active queue).
Palmer does not teach in response to receiving the response indicating that the active command has been executed; however, Sugimoto teaches in response to receiving the response indicating that the active command has been executed (Sugimoto: "Then, in the cache memory 26, when a process corresponding to the received command is completed, it includes the command ID of the relevant command in the response information and returns the same to the storage controller 10" (paragraph 0083)).
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Palmer to include in response to receiving the response indicating that the active command has been executed as taught by Sugimoto since doing so would provide the benefit of [Sugimoto: "According to the present invention, in the storage device, when compressing the write data received from the server and storing in the HDD, the data written to the decompression VOL is compressed online in a cache memory, and the compressed data is stored in a volume (compression VOL) directly mapped to the final storage media by appending data, so that there is no need to perform a complex process during data update. Further, by maintaining a mapping information between an area of the decompression VOL (where uncompressed data is stored) and an area of the compression VOL (where compressed data is stored), even when a read request to a decompression VOL arrives from the superior device, the location information in the decompression VOL designated by the read request can be converted to a location information of the final storage media (storage media mapped to the compression VOL) based on the mapping information, and compressed data is read from the final storage media, so that an access performance equivalent to accessing a normal volume (that does not compress data during storage) can be achieved" (paragraph 0009); "A command ID is a field storing an ID specific to a command, and a designated ID is assigned to this field in the response information of the command to have the storage controller 10 recognize which command the response information corresponds to. The storage controller 10 generates an ID capable of uniquely identifying a command when creating a command, creates a command storing this ID in the command ID field, and transmits the command to the cache memory 26. Then, in the cache memory 26, when a process corresponding to the received command is completed, it includes the command ID of the relevant command in the response information and returns the same to the storage controller 
Palmer in view of Sugimoto does not teach wherein the CAM is to perform operations comprising: delaying execution of a pending command associated with a same physical address as an active command; however, Jain teaches wherein the CAM is to perform operations comprising: delaying execution of a pending command associated with a same physical address as an active command (Jain: A received command that “hits” (e.g., matches an address in the CAM address field 106) in the CAM 104 or needs to use the CAM because of “read followed by write operation” uses a CAM entry. In one particular embodiment, all RMW commands are placed in the CAM 104 as well as commands that “hit” the cache due to an address match in the address field 106. For each CAM entry, the command is stored in the command storage field 112. A next descriptor field 108 and a tail descriptor field 110 are used to manage a linked list structure. The next field 108 points to the next entry in the link and the tail field 110 points to the last entry in the link. After data is returned by the pin interface 122, the linked list in the CAM 104 is processed with pending memory commands executed according to the command stored in the command storage 112 (paragraph 0037); paragraph 0038).
As per claim 19. Palmer in view of Sugimoto does not teach wherein the CAM is to perform operations further comprising: linking the delayed pending command to the active command; however, Jain teaches wherein the CAM is to perform operations further comprising: linking the delayed pending command to the active command (Jain: Fig. 4, CAM 104 and Next 108; paragraph 0037; figs 5A and 5B. Showing linkage between the commands through next 108).
As per claim 20. Palmer in view of Sugimoto does not teach wherein the CAM is to perform operations further comprising:   in response to receiving the response from the memory device, executing the delayed pending command based on the link; however, Jain teaches wherein the CAM is to perform operations further comprising:   in response to receiving the response from the memory device, executing the delayed pending command based on the link (Jain: A received command that “hits” (e.g., matches an address in the CAM address field 106) in the CAM 104 or needs to use the CAM because of “read followed by write operation” uses a CAM entry. In one particular embodiment, all RMW commands are placed in the CAM 104 as well as commands that “hit” the cache due to an address match in the address field 106. For each CAM entry, the command is stored in the command storage field 112. A next descriptor field 108 and a tail descriptor field 110 are used to manage a linked list structure. The next field 108 points to the next entry in the link and the tail field 110 points to the last entry in the link. After data is returned by the pin interface 122, the linked list in the CAM 104 is processed with pending memory commands executed according to the command stored in the command storage 112 (paragraph 0037); paragraph 0038; paragraph 0041).


12.	Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US9116625) in view of Kowles et al. (US20190163651) Golla (cited above) and Sugimoto et al. (US20160004642) as applied to claim 15 above, and further in view of Jain et al (US20060136659).

Claim 17. Palmer in view of Kowles and Golla and Sugimoto do not disclose, but Greenberg discloases wherein the firmware commands, when executed, cause: a refresh of data; or a number of clock cycle operations to be performed (eg., firmware, … CAM is integrated into a memory device to transparently track row activations for that memory device and refresh potentially degraded rows as necessary, 0024).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer in view of Kowles, Golla and Sugimoto, with Greenberg, providing the benefit of Activation of memory portions is tracked to allow another portion of the memory to be refreshed before it is corrupted by multiple activations (see Greenberg, 0006).


Response to Amendment
Applicant's arguments with respect to the 35 USC 102 and 103 rejections filed on 2/22/2021 have been fully considered but are moot in view of the rejection.

For Claims 1 and 10 and 15, Applicant argues that the cited references do not disclose the amended limitations related to CAM and L2P.  
In this OA, the amended limitations of claims 1, 10 and 15 are rejected under Golla in combination with the other references.  See rejections above for details.
For claim 15, Applicant’s arguments are based on similarity to claim 1, addressed above.
For claims 2, 3, 4-5, 7-9, 12-14, Applicant’s argument is based on dependency from claims 1, 10 and/or 15, addressed above.

For claim 16, Applicant states that “claim 16 has been canceled” (on p. 18), however, the Office notes that in the listing of claims, claim 16 is “Currently Amended”.  
For claims 16-20, Applicant’s argument is based on dependency from claim 15, addressed above.
	
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 2/22/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GAUTAM SAIN/Primary Examiner, Art Unit 2135